Citation Nr: 0503442	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound with fracture of the second 
metacarpal, from the initial grant of service connection.  

2.  Entitlement to a compensable evaluation for a residual 
scar from a gunshot wound to the left thigh, from the initial 
grant of service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which, in part, granted service connection for residuals 
of a gunshot wound (GSW) to the left thigh and second 
metacarpal, and assigned noncompensable evaluations for each 
disability.  The Board remanded the appeal to the RO for 
additional development in February 2004.  

By rating action in September 2004, the RO assigned a 10 
percent evaluation for the GSW to the second metacarpal, 
effective from the date of receipt the veteran's claim.  

The issue of an increased rating for residuals of a gunshot 
wound with fracture of the second metacarpal is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
involving the left thigh disability have been obtained by VA.  

2.  Effective November 11, 2002, the date service connection 
was granted, the gunshot scar of the left thigh is manifested 
by infrequent pain.  The scar is not unstable, tender or 
painful, and does not exceed an area of 144 sq inches; 
medical examination found no functional limitation 
attributable to the scar, nor is the GSW productive of more 
than slight disability.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for residual scar 
from a gunshot wound to the left thigh, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.10, 4.31, 4.40, 4.56, 4.59, 4.118, Part 4, including 
Diagnostic Code 7802 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in November 2002, prior to 
the January 2003 adjudication of his claim, and he was 
provided with the law and regulations pertaining to VCAA in 
the September 2004 supplemental statement of the case.  The 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Although the VCAA information provided the veteran addressed 
the requirements for service connection, the present issues 
involve higher initial ratings for those disorders for which 
service connection was granted.  However, those issues were 
raised in a notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOGCPREC 8-2003.

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that the veteran was treated at 
a private hospital for an accidental gunshot wound to the 
left index finger and left thigh while on leave in July 1967.  
The .22 caliber round entered 4 cm proximal to the second 
metacarpophalangeal (MCP) joint between the 2nd and 3rd 
metacarpals and exited between the heads of the 2nd and 3rd 
metacarpals, then entered the left thigh.  The left hand was 
bandaged and the bullet was excised from the left thigh.  
When seen at a military hospital several days later, the 
excision site on the left thigh was healing well.  

A subsequent line of duty investigation in October 1967 
concluded that the shooting was accidental.  

The service medical records showed no complaints or treatment 
for any residuals of the gunshot wound to the left thigh 
during service.  On a Report of Medical History for 
separation from service in July 1968, the veteran denied any 
bone or joint deformity, or lameness.  Other than a scar on 
the left thigh, there were no abnormalities referable to the 
left thigh.  

VA outpatient records from March 2002 to January 2003 showed 
no complaints, treatment, or abnormalities referable to any 
left thigh problems.  

When examined by VA in January 2003, the veteran reported 
that he was initially treated with bed rest and dressings on 
the left thigh.  The bullet was excised several days later 
and the wound was allowed to close by secondary intent with 
moist dressings applied.  The veteran denied any history of 
nerve or major vessel damage, and there was no history of any 
osteomyelitis or bone problems.  The left leg was never cast 
or splinted.  The veteran reported that the thigh injury did 
not have any affect on his occupation or daily activities.  
He reported an occasional sharp stabbing pain in the left 
anterior thigh area lasting a couple of seconds every three 
to four months, but denied any specific numbness or any 
problems with the entrance or the surgical scar.  

On examination of the left thigh, there was a .8 by 1.8 cm 
entrance wound on the left upper lateral area and a .4 by 1 
cm surgical scar anteromedially on the mid thigh.  There was 
no evidence of weakness of the muscles of the thigh involving 
motion of the hip or knee, and the veteran reported that he 
never used crutches or any supportive devices.  There were no 
constitutional symptoms such as a fever, chills, 
inflammation, or drainage.  The scar was pale and sunken.  
There was no inflammation or drainage.  It was not tender.  
There was no evidence that the GSW involved either the hip or 
knee joints and range of motion of both appeared 
satisfactory.  X-ray studies showed a very small radiopaque 
densities in the soft tissue, but no evidence of fractures, 
dislocations, or any other bone or joint abnormalities.  The 
impression included very small metallic densities in the soft 
tissues of the thigh without fractures or bony abnormalities.  

In February 2004, the Board remanded the appeal, in part, for 
a comprehensive examination to determine the extent and 
severity of the residuals of the GSW to the left thigh.  The 
examiner indicated that he had reviewed the claims file and 
provided a detailed description of the veteran's medical 
history and the clinical findings.  The veteran's complaints 
were the same as described in the earlier examination, and he 
reiterated that the thigh injury did not interfere with his 
daily or occupational activities.  The veteran denied any 
flare-ups or any additional limitation of motion or 
functional impairment on the rare occasion that he 
experienced sharp pain at the site of the GSW.  The examiner 
indicated that the injury involved the vastus lateralis 
Muscle Group (MG) XIV and the adductor longus MG XV.  The 
injury did not involve any bony structures, nerves, or 
vascular structures, and there were no symptoms of muscle 
pain.  The entry wound on the lateral aspect of the left 
thigh was 1/4 by 1/4-inch; the surgical scar was 1 by 1/4-inch.  
The scars were superficial, stable, and darker than the 
surrounding area, but not tender or painful.  There were no 
adhesions, tendon damage, joint, bone, or nerve damage.  
There was no tissue loss.  There was no muscle herniation or 
loss of muscle function.  Flexion of the left knee was to 135 
degrees with extension to 0 degrees.  Left hip flexion was to 
120 degrees, abduction to 30 degrees, extension to 15 
degrees, and adduction to 0 degrees (with the leg straight).  
The veteran did not express any pain during range of motion 
of the knee or hip, and neither joint was affected.  The 
veteran walked independently without assistive devices and 
his gait was normal.  The examiner commented that the gunshot 
wound of the left thigh did not cause any functional 
impairment and that the veteran had recently retired after 
working 31 years in a grocery store.  X-ray studies of the 
left thigh were unchanged from the earlier studies.  The 
diagnosis was status post GSW to the left thigh with scar 
formation and no functional loss.  

Increased Ratings

As noted above, this appeal arises from an original claim for 
compensation benefits and a January 2003 rating decision 
which, in part, granted service connection for the left thigh 
disability.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for scars on the thigh under the provisions of Diagnostic 
Code (DC) 7802 for scars other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion.  A 10 percent evaluation is assigned when the area of 
the scar is 144 square inches or greater.  In this case, the 
veteran's scars on the left thigh are significantly smaller 
than 144 square inches.  Furthermore, the scars do not cause 
any limitation of motion.  

Other potentially applicable rating codes of the skin which 
provide for a compensable rating include DC 7803 for 
superficial, unstable scars, and DC 7804 for superficial 
scars that are tender and painful on examination.  Again, the 
clinical findings from the two VA examinations discussed 
above showed that the scars were stable and were neither 
tender nor painful.  Thus, a compensable rating under any of 
the rating codes for the skin is not possible.  

The Board has also considered whether a compensable 
evaluation may be assigned under any of the rating codes for 
muscle injuries.  However, objective findings on the two VA 
examinations have not shown more than slight muscle damage.  

Residuals of gunshot wounds are evaluated on the basis of the 
following factors: The velocity, trajectory and size of the 
missile which inflicted the wounds; extent of the initial 
injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current 
objective clinical findings.  All such evidence serves to 
define slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. 
§ 4.56 (2004).  

The service medical records showed that the initial injury 
involved a superficial wound to the left thigh with brief 
treatment and return to full duty.  The wound healed with 
good functional results and there are no cardinal signs or 
symptoms of muscle disability.  There is no evidence of 
fascial defect, atrophy, or impaired tonus, and no functional 
impairment in either MG XIV or XV.  The veteran has 
specifically denied any residual disability due to the GSW 
other than an occasional stabbing pain which resolves within 
seconds.  Moreover, no actual limitation of motion or 
functional impairment was demonstrated on the two VA 
examinations conducted specifically to determine whether 
there was any residual disability from the gunshot injury.  

The initial injury did not involve a through and through or 
deep penetrating wound, residuals of debridement, or 
prolonged infection.  There was no evidence of a loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Thus, the competent medical evidence does 
not show muscle damage consistent with criteria that is 
indicative of more than slight muscle damage.  Accordingly, 
the Board must conclude that the veteran's injury is not 
manifested by the objective findings necessary for an 
compensable evaluation.  


ORDER

A compensable evaluation for residuals of a gunshot wound to 
the left thigh, is denied.  


REMAND

As noted above, in February 2004, the Board remanded the 
veteran's claim for compensable evaluations for the two 
disabilities shown on the first page of this decision.  In 
September 2004, the RO assigned a 10 percent evaluation for 
the gunshot wound with fracture of the second metacarpal, and 
notified the veteran that this was considered a full grant of 
benefits.  Thereafter, a supplemental statement of the case 
(SSOC) was promulgated which addressed only the claim for a 
compensable rating for the left thigh disability.  

Although the 10 percent evaluation assigned is the maximum 
rating possible under the rating code for limitation of 
motion of the long finger, a higher evaluation is feasible if 
there is functional loss equivalent to amputation.  As the 
veteran has not withdrawn his appeal for an increased rating, 
appellate review of this matter is necessary.  Accordingly, 
the veteran must be provided with an SSOC and, absent written 
notice of a desire to withdraw his appeal, the matter must be 
returned to the Board for appellate consideration.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2004).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The RO should furnish the veteran with a 
supplemental statement of the case 
(SSOC)addressing the issue of entitlement 
to an evaluation in excess of 10 percent 
for residuals of a gunshot wound with 
fracture of the second metacarpal.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue, including VCAA 
and any other legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


